Title: To Alexander Hamilton from Samuel Jones, 15 August 1799
From: Jones, Samuel
To: Hamilton, Alexander


          
            Major General Alexander Hamilton
            Dr. Sir,
            New York, August 15, 1799
          
          Mr. John Augustus Winans, a Son of the late Dr. Winans formerly of Richmond County in this State, being about to apply for an Appointment in the Service of the United States has requested me to Solicit your Influence in his favor—He has been a Student at Law in my office about Two years and has for some time past filled the Office of Ensign in one of the Militia uniform’d companies of Infantry in this City—from my personal acquaintance with him, I feel myself justified in representing him to you as an active intelligent enterprising young man. He has a turn for the profession of Arms: He is attached to a military Life—his conduct as a Militia Officer has been marked by an attention to the duties and a pride in the exercises belonging to his Station. I am persuaded that he will make an excellent officer—He aspires to a First Lieutenancy of Marines; He will thankfully accept a Second Lieutenancy in that service, if a First cannot be procured for him. I am Solicitous for the Success of his application, because I believe him to be well qualified for the office he solicits and because I am assured that, if he succeeds in procuring it, He will discharge the duties it imposes, with zeal activity & attention—It is the wish of his Friends that his application should be forwarded to the Government by you. they add a hope that your Sanction will accompany it. If you can consistently aid him, in procuring his appointment, Your Interest on his behalf while it excites the warmest gratitude in him, will be considered as a favor conferred upon me—
          I have the honor to be Dr. Sir Your most respectfully
          
            S. Jones Junr
          
          
            New york August 15th. 1799
          
          Major Genl. Alexr. Hamilton
        